Citation Nr: 1622174	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the claims file.  That VLJ has since left the Board and the Veteran was notified of such and offered the opportunity to have a new Board hearing.  In April 2016, he indicated he did not desire an additional hearing.

In October 2012, the Board remanded this case for further development.

In a March 2014 decision, the Board denied the Veteran's claim of service connection for a skin disorder and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMR).  In a November 2014 Order, the Court granted the motion, vacated the March 2014 Board decision with regard to the issue of service connection for a skin disorder, and remanded the case to the Board for further appellate review.

In April 2015, the Board remanded this case for further development consistent with the JMR instructions.

In a November 2015 letter, the Veteran's attorney indicated he no longer represents the Veteran with copy to the Veteran.  The Board finds the November 2015 letter sufficient to inform the Veteran he is no longer represented by the attorney and allow him time to appoint a new representative.  38 C.F.R. § 14.631(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As noted by the April 2015 Board remand, in the JMR referenced above, the parties took issue with the April 2013 examiner's reference to an initial onset of the Veteran's skins symptoms as "several years after he left service," noting instead that the Veteran had testified that his skin outbreak developed within a year or two of his separation from service.  See Hearing testimony, p. 11.  Accordingly, the April 2015 Board remand required an addendum opinion be obtained based on the correct factual premise.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

In June 2015, an addendum opinion was provided.  The examiner stated that: "As to the Veteran's claim that the rash began within two years of leaving service, it would be pure speculation on my part to confirm this."  The Board finds this opinion inadequate, as the question posed by the JMR was not the credibility of the Veteran's statement, but rather whether the Veteran's description of suffering a skin outbreak within a year or two of his separation from service would have impact on the negative nexus opinion found by the April 2013 examiner.  As such, an additional addendum opinion is required to consider the Veteran's statement that his skin outbreak developed within a year or two of his separation from service in a new nexus opinion.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to the June 2015 examiner or, if he is unavailable, to another suitably qualified VA clinician, for the purpose of obtaining an addendum opinion.

The examiner should be asked to provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that a skin disability had its onset during military service or is otherwise related to active military service.  In doing so, the examiner should specifically consider the following:

a. The Veteran's testimony, which describes an onset of this condition as within a year or two of his separation from service.  The examiner is asked to specifically consider this testimony within the nexus opinion and explain his or her reasoning thoroughly.  

b. The Veteran's presumed exposure to herbicides in Vietnam.

If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.
 
2. Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period should be allowed for a response before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




